Citation Nr: 0301676	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from March 1950 to November 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 decision by the Columbia, South 
Carolina, Regional Office (RO).


FINDING OF FACT

The preponderance of the evidence is against showing that 
PTSD is productive of more than occupational and social 
impairment with an occasional decrease in work efficiency and 
with intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspicion, panic attacks, chronic sleep impairment, 
and mild memory loss.  


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.126, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

While serving in combat in Korea, the veteran sustained a 
shell fragment wound to Muscle Group V, the residuals of 
which have been service connection.

A February 1994 letter from the veteran's private doctor 
noted recent severe anxiety and sleep disturbance.  In a 
letter from his representative later that month, the veteran 
claimed entitlement to service connection for PTSD.

At an April 1994 VA psychiatric examination, the veteran 
reported his wound in service, and said he tended to be 
irritable and had an occasional "flashback" or intrusive 
thought.  He worked a night shift, and slept well on weekends 
but less so during the week.  He had had some nightmares in 
the past, with no recurrent theme, but none recently.  He 
seldom thought about his Korean War service, and when he did 
it was to reflect upon his good fortune in surviving.  He was 
not bothered by watching war movies.  The examiner noted his 
report of an occasional flashback, but said his psychiatric 
symptoms did not warrant a PTSD diagnosis.

The RO denied service connection for PTSD in a November 1994 
decision, and the veteran appealed.

The earliest recorded diagnosis of PTSD appears in a January 
1995 record from the VA mental hygiene clinic.  There the 
veteran reported his Korean War wound, and said he was 
startled by loud noise, had flashbacks, and avoided crowds.  
Diagnoses included, in addition to PTSD, generalized anxiety 
disorder and rule out depression.  Medication was prescribed.

In a March 1997 decision, the Board remanded the issue of 
entitlement to service connection for PTSD.

At a November 1997 VA psychiatric examination, the veteran 
said he sustained a "million-dollar wound" in Korea, i.e., 
he was not returned to the combat zone after the wound 
healed.  He said he had "nervous spells" several times each 
week, nightmares one to four times each week with the 
recurrent theme of being shot at, and depression several 
times each month.  He reportedly became anxious and sometimes 
cried during war movies, so he avoided such programs, and he 
was startled by loud noise.  He said he had had such symptoms 
for several years, but had not sought treatment for them.  He 
had been given some medication for anxiety in the past, but 
was not taking any currently.  He was married, had grown 
children, had friends, and had held the same job for 12 
years.  The veteran was tearful when discussing his wartime 
experiences, but he denied hallucinations.  The diagnosis was 
PTSD.  The examiner noted that the veteran was functioning 
fairly well, that symptoms of sleep disturbance with bouts of 
anxiety or depression were mild to moderate, and that the 
Global Assessment of Functioning (GAF) score was 60 to 65.

A December 1997 rating decision granted service connection 
for PTSD and assigned a 10 percent evaluation.

In October 2000, the veteran claimed an increased evaluation 
for PTSD.

At a November 2000 VA psychiatric examination, the veteran 
said he was startled by noise, that he had two or three 
flashbacks per week, and that he could not watch some TV 
programs without becoming nervous.  He was not in 
psychotherapy nor was he taking psychotropic medication.  He 
had been married to his current wife for 26 years, had one 
child with her, and four children with his first wife.  He 
reported retiring two years earlier after a 25 year career in 
the textile industry.  He said that on a typical day he laid 
around the house, played with his grandchildren, and watched 
TV.

On mental status examination he was well nourished, 
appropriately dressed, and grooming and hygiene were good.  
He was alert and oriented, speech was elevated in volume, but 
normal in rate, and it demonstrated logical, goal-directed 
thought.  He described his mood as irritable, and affect was 
full range.  He denied suicidal ideation, but admitted to 
road rage.  He denied hallucinations, and neither delusions 
nor paranoia were elicited.  Attention and memory were 
intact, but concentration was mildly impaired.  Abstraction 
was only fair, and judgment in a hypothetical was poor.  He 
said he had occasional dreams related to military service, 
and sometimes had trouble falling asleep due to shortness of 
breath.  His regular doctor gave him an inhaler, but did not 
diagnose a breathing disorder, and the examiner speculated 
that the shortness of breath could be due to anxiety.  The 
examiner said the veteran reported some symptoms of PTSD, but 
it did not appear to have had a significant effect on his 
social functioning.  The diagnosis was PTSD and the GAF score 
was 65.  The examiner said that disability attributable to 
PTSD was mild, and in a December 2000 addendum noted that 
PTSD was similarly described by the 1997 VA examiner.

A December 2000 rating decision continued the 10 percent 
evaluation for PTSD.

A January 2001 outpatient treatment record from the VA mental 
hygiene clinic noted complaints regarding side effects and 
efficacy of medication previously prescribed, and his 
medication was adjusted.  In February 2001, the veteran 
reported fewer dreams and intrusive thoughts and less social 
isolation.  He did, however, report depression, insomnia, and 
difficulty with anger.  A GAF score of 45 was assigned.

At a March 2001 VA psychiatric examination, the veteran 
reported nightmares about being shot two or three times each 
week, flashbacks with the same theme a couple of times each 
month and daily intrusive thoughts.  He avoided TV programs 
about war, and complained of depression, irritability, and an 
exaggerated startle response.  The examiner noted that the 
veteran jumped when a door was slammed during the interview, 
and also noted autonomic arousal as the veteran fidgeted in 
his chair.  He complained of insomnia, and said his wife had 
moved to another bedroom due to his sleep problems.  He 
reported being hypervigilant and paranoid, and said he 
sometimes felt that people were in the house with him when he 
was actually home alone.  He complained of panic, and said 
that he recently needed to go to an emergency room because of 
panic.  He avoided crowds and complained of depression and 
irritability.  He said his memory was failing, that he was 
easily distracted, and that he sometimes forgot where he was 
going.  He said, however, that medication had been helpful, 
that he was in individual psychotherapy at VA, and was 
scheduled to join a group.

As for medical history, the examiner noted that the veteran 
had cardiovascular disease, diabetes mellitus, hypertension, 
hypercholesterolemia, seasonal allergies, and hearing loss.  
Socially the examiner noted that the veteran had been married 
to his second wife since 1975, that he had a good 
relationship with her and their daughter, that he enjoyed 
playing with his grandchildren, that he had good 
relationships with many friends, and that he retired three or 
four years earlier.

On mental status examination, the veteran was oriented, and 
he described his mood as "good right now," but his affect 
was anxious.  Eye contact was very intermittent and he was 
unable to sit still.  His speech was slow and halting.  
Still, he demonstrated logical, goal-directed thought without 
loose associations.  He admitted occasional suicidal and 
homicidal ideation in the past, but denied current ideation.  
Short-term memory was impaired, but long-term memory was 
intact.  Abstraction was intact, and judgment was good.  The 
diagnosis was PTSD and the GAF score was 63.  The examiner 
noted that since his last examination the veteran reported 
having increased sleeping problems, and difficulty with 
panic.  Social adaptation was definitely impaired due to 
depression and irritability.  Flexibility, adaptability and 
efficiency were severely to totally impaired, however, this 
was primarily due to medical problems; not due to PTSD.

An April 2001 RO decision increased to 30 percent the 
evaluation for PTSD.
A November 2001 record by a VA psychiatrist noted the 
veteran's symptoms and noted an improvement in same.  Mental 
status examination noted a depressed mood.  The GAF score was 
55.

A psychotherapy record by a VA social worker, dated later in 
November 2001, noted the veteran's concern with personal 
financial matters, extreme depression, and lack of motivation 
.  With regard to PTSD, the veteran said he had not had a 
war-related nightmare all month, and flashbacks had 
diminished.  The GAF score was 60.

A January 2002 record by his social worker noted the 
veteran's complaint that he had to pay a co-pay for 
medication for a skin disorder.  He also complained about the 
weather, and said he liked to get out but the snow had kept 
him cooped up in the house.  He was alert, his mood was calm, 
though he reported some depression, and affect was 
appropriate.  The GAF score was 60.

At a February 2002 VA psychiatric examination, the examiner 
noted the previously discussed occupational and medical 
history.  With regard to the latter, he further noted that 
treatment for PTSD had been limited to medication and some 
outpatient care, and inpatient treatment for PTSD had not 
been required.  The examiner also noted social history the 
veteran previously reported but, at this examination, he 
reported some marital discord, and said he did not get along 
with some other family members in the area.  His sleep was 
still disturbed, with nightmares about war once or twice each 
week, but flashbacks were less frequent, and he continued to 
avoid TV programs with a war theme.  He denied 
hypervigilance, but did report seeing "shadows" and hearing 
"explosions."   The veteran said that, overall, PTSD 
symptoms had improved with treatment.

On mental status examination, the veteran was oriented, but 
affect was blunted.  Attention was normal and he was not 
easily distracted.  Speech was spontaneous, fluent, 
grammatical, and he demonstrated logical, goal-directed 
thought with no suggestion of a thought disorder.  Insight 
and short-term memory were adequate, but the ability to 
abstract was diminished.  Proverb interpretation was 
concrete.  There was no suicidal or homicidal ideation, and 
the veteran denied symptoms indicative of panic, agoraphobia, 
obsessive-compulsive disorder, and generalized anxiety 
disorder.  The veteran was logical, goal directed and he 
denied symptoms of depression.  There was no restlessness or 
excessive motor activity, and hallucinations and delusions 
were denied.  The diagnosis was PTSD and the GAF score was 
63.  

The examiner concluded that the veteran's PTSD symptoms had 
not worsened but, according to the veteran, had actually 
improved with treatment.  There was moderate impairment in 
adaptation, interaction, and social functioning.  The 
examiner noted that PTSD had no significant impact on the 
veteran's activities of daily living and, according to 
history the appellant gave, it had had no adverse industrial 
impact before his retirement.  He characterized the veteran's 
disability as mild.  A March 2002 addendum to this report 
noted that after reviewing the appellant's file no changes 
were needed to the February 2002.

An April 2002 record by his VA social worker noted the 
veteran's complaints of some depression, some anxiety, and 
sleep disturbed by combat nightmares.  He said he liked to 
walk for exercise, but disliked large crowds.  Communication 
with his wife was all right, but he said she liked to "nit 
pick."  The GAF score was 50.

When he met with his social worker in June 2002, the veteran 
reported that his increased-rating claim had been denied.  He 
said his combat nightmares and flashbacks had increased, he 
had intrusive thoughts daily, he had become more socially 
isolated, communication with his wife had worsened, he was 
depressed and had erratic mood swings.  The GAF score was 47.

Later that same day, the veteran met with his psychiatrist 
who noted that the appellant reported, with sad affect, that 
combat nightmares had increased.  The doctor noted that news 
of recent war activity had triggered a regression, manifested 
by intrusive thoughts and increased isolation, withdrawal, 
and startle response, from the improvement in symptoms 
previously noted.  Mental status examination noted a 
depressed mood and constricted affect.  Still, there were no 
hallucinations, delusions or ideas of reference.  The GAF 
score was 47.

Analysis

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence, was 
enacted during to this appeal.  VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2002), and VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In this case, the December 2000 RO decision noted the 
evidentiary shortcomings in the veteran's increased-rating 
claim, the January 2001 Statement of the Case explained the 
applicable law, and the April 2001 and April 2002 RO 
decisions explained the rationale for increasing the 
evaluation to 30 percent but not more.  A February 2002 
letter from the RO explained VCAA, and solicited additional 
relevant evidence from the veteran.  The file includes the 
service medical records, a transcript of the veteran's 
testimony at a hearing convened in connection with an earlier 
increased-rating claim, records from identified non-VA health 
care providers, VA treatment records and examination reports, 
and statements and written argument from the appellant and 
his representatives.  Finally, in a November 2002 letter, the 
RO advised the veteran that his case was being sent to the 
Board, and invited him to submit any additional evidence he 
had directly to the Board, but he has not responded to the 
letter.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence not of record, it is not 
possible for VA to notify the veteran of evidence he should 
obtain and evidence VA would attempt to obtain, and any 
failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board finds 
that VA has complied with the notice and duty-to-assist 
provisions of VCAA, and turns now to the merits of the claim.

In this case, the Board is not concerned with service 
connection, as that has already been established; it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back to the date of the claim are 
considered.  38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  The extent of social impairment must be 
considered but the evaluation may not be based solely on 
social impairment.  38 C.F.R. § 4.126(b).  Finally, the 
evaluation assigned a psychiatric disorder depends on the 
occupational and social impairment actually caused by 
psychiatric symptoms.  38 C.F.R. § 4.130.

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (PTSD), a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks more frequent than once a week; difficulty 
understanding complex commands; impairment of memory 
characterized by, for example, forgetting to complete tasks 
or the retention of only highly-learned material; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
with intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspicion, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (forgetting 
names, directions, recent events).

Psychiatric examination reports, and psychiatric and 
psychotherapy records, were reported here in some detail.  
The first reason for doing so is that those records have not 
been entirely consistent, and relevant inconsistencies could 
not be demonstrated without detailed reporting.  Second, 
psychiatric disability is seldom capable of objective 
demonstration, and the evaluation of it depends almost 
entirely on history from the patient and assessment of that 
history by health care providers and those tasked with the 
evaluation.  Therein lies the danger in cursory reporting:  
each medical record is a snapshot taken by a health care 
provider of a single point in time in the life of a patient.  
The portrait depicted may be influenced by the health care 
provider's own environment and background, and the report 
given by the patient to the health care provider may be 
influenced by transient changes in medication or even by 
events in the patient's life that are actually only remotely 
related to the substance of the report.  Clearly, there is 
danger, in the evaluation of psychiatric disorders, in 
placing too much reliance on a single report.  Rather, 
accurate evaluation of psychiatric disorders requires a 
sifting of information contained in medical records, a 
separation of the wheat from the chaff, in a search for a 
trend.  See 38 C.F.R. § 4.126(a).

In this case, PTSD was not even diagnosed when the veteran 
was examined for it in April 1994.  Indeed, it was not 
diagnosed, and service connection was not granted, until 
about the time the veteran retired.  Thus, it is evident that 
PTSD had no deleterious industrial impact on the veteran, but 
less clear is the impact PTSD has had on his interaction with 
others.  The trend, however, that emerges from the post 
retirement medical records here had been, at least until June 
2002, one of improvement in symptomatology.  Thus, the 
preponderance of the evidence is against granting an 
increased evaluation.

The Board acknowledges that the June 2002 report shows 
increased symptomatology.  Of course, should this 
deteriorating trend continue the veteran should file a new 
claim of entitlement to an increased evaluation.  With 
respect to the instant claim, however, the preponderance of 
the evidence now of record is against finding more than 
occupational and social impairment with an occasional 
decrease in work efficiency and with intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspicion, panic attacks, chronic 
sleep impairment, and mild memory loss.  As such, at this 
time, an increased evaluation for PTSD is denied.




ORDER

An increased evaluation for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

